Howard, J.
orally.—This case is upon exceptions, which relate only to the liability of the trustees.
The disclosure shows a mortgage of goods made to the trustees by the defendant in Sept. 1848. The trustee writ was served on them in Nov. 1848, more than sixty days after the mortgage was given. On an examination made after Nov. 1848, there was in the trustees’ hands a balance of forty or fifty dollars, the avails of the mortgaged property, over the amount for which the mortgage was collateral. The counsel for the trustees contend the mortgage had been foreclosed before the service of the trustee writ. But the disclosure itself does not show what were the conditions of the mortgage, nor does it state that a foreclosure had been had, or any measures taken to effect one. They have not discharged themselves.